Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of the species of a liquid mixture comprising a boron-compound and a carbon compound; boric acid and boria; phenolic resin, glycerol, and sugar; and a liquid mixture comprising a boron-compound and a carbon compound in the reply filed on 12/08/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazany (US 20040213906) in view of Zou (US 20110189504), Harris (US 3885022), and Smudski (US 3379647).
Regarding Claims 1, 3, 5-6, 10 and 21-22, Mazany teaches a method of forming a B4C layer as a component of an oxidation protection system on a carbon-carbon composite material (barrier coating, [0017]) using any known method including CVD, painting, spraying, molten application, and the like ([0018]).  Mazany teaches the carbon-carbon composite being densified ([0023]) carbon preform ([0015]).
Mazany does not explicitly teach a method as claimed; however, Zou teaches forming a liquid mixture comprising a boron-compound and a carbon-compound, wherein forming the liquid mixture comprises forming a solution by mixing the boron-compound into the carbon-compound, such that the boron-compound is a solute and the carbon-compound is a solvent, wherein the boron-compound is a precursor of boron carbide (Example 30, [0020], [0034]); applying the liquid mixture on the substrate and heating after applying the liquid mixture on the carbon-carbon composite material to convert the boron-compound of the liquid mixture to boron carbide (B4C) and form a boron carbide (B4C) layer over the substrate (Zou, Claim 1).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Mazany to include coating as taught in Zou, because it is a known method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Mazany with a method as in Zou.
	The combined references do not explicitly teach a boron compound or carbon compound as claimed and do not explicitly teach the carbon compound of the liquid mixture being converted to the boron carbide; however, Harris teaches a method of forming boron carbide from precursors including boric acid in glycerol, wherein the glycerol acts as both a solvent for the boron source and a carbon precursor (col. 1 ln. 59-col. 2 ln. 5).  Harris teaches wherein the boric acid is dissolved into the solution of the alcohol (Example I).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include precursors, as taught in Harris, because they are known precursors for forming boron carbide and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with the precursors as taught in Harris.
	Zou teaches firing at 250-1300C in an inert gas ([0024-0025], [0037]). Harris teaches firing at 1700C in an inert gas for 7 hours (Example I). The combined references do not explicitly teach the claimed heating conditions; however, Smudski teaches reduction reactions to form metal carbides carried out in the range of 1100-2300C wherein the temperature is selected according to the carbide to be produced and the reaction is under an inert gas or vacuum (col. 2 ln. 9-21).  Smudski teaches examples of a boron carbide product from pyrolysis at temperatures of 1800C, 1900C, and 2000C in an inert gas (Examples 1-3, 5-9, 12-13).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include pyrolysis conditions, as suggested by Smudski, because they are known pyrolysis conditions in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pyrolysis of the combined references with conditions as taught in Smudski. 
Regarding Claim 4, Zou teaches heating times may be varied and may be longer depending on the thickness of the deposited film ([0037]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the heating times of the combined references, as suggested by Zou, depending on the thickness of the deposited film and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed times.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mazany (US 20040213906) in view of Zou (US 20110189504), Harris (US 3885022), and Smudski (US 3379647) as applied to claims 1, 3-6, 10, and 21-22 above, and further in view of Harada (US 20050101698).
Regarding Claim 11, Zou teaches adjusting a viscosity of the liquid mixture before applying the liquid mixture ([0030]).  Zou teaches the solution must have suitable rheological properties for coating ([0030]).  Zou teaches the solvent including water, methanol, ethanol, or propanol ([0034]).  Harris also teaches water (Example 1).  Zou does not explicitly teach adjusting the viscosity of the liquid mixture by adding solvent; however, adjustment of viscosity by addition or removal of solvent based on the requirements of the selected method of coating is known in the art (Harada [0035] for example).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zou to include solvent addition, as suggested in Harada, because it is a known method of viscosity adjustment in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the viscosity suitable for coating of the combined references with solvent addition as suggested in Harada.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mazany (US 20040213906) in view of Zou (US 20110189504), Harris (US 3885022), and Smudski (US 3379647) as applied to claims 1, 3-6, 10, and 21-22 above, and further in view of Strangman (US 4668579).
Regarding Claim 12, Mazany teaches mixtures of boron carbide and silicon carbide ([0017]).  Mazany does not explicitly teach a silicon carbide layer over a boron carbide layer; however, Strangman teaches a carbon-carbon composite protected against oxidation by an under-layer of boron carbide and an over-layer of silicon carbide (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the coating of Mazany to include an overcoating, as suggested by Strangman, in order to achieve improved oxidation protection.



Response to Arguments
Applicant’s arguments, see amendments, filed 7/22/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712